Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-40 and 42-49 are pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The Prior Art of record fails to teach an acoustic device, comprising: a device body comprising: an acoustic membrane having a first surface and a second surface opposite the first surface; and at least one acoustic cavity formed adjacent the first surface of the acoustic membrane; a plurality of piezoelectric beam resonators supported over the first surface of the acoustic membrane and separated from the first surface by the at least one acoustic cavity, each of the plurality of piezoelectric beam resonators having at least one different natural frequency; wherein each of the plurality of piezoelectric beam resonators is configured to oscillate in response to sound pressure waves incident at the piezoelectric beam resonators, as substantially described and connected with the functional language recited.  
	Lomas (WO 2020/142812 A1) teaches an acoustic device, comprising: a device body comprising: an acoustic membrane having a first surface and a second surface opposite the first surface; and at least one acoustic cavity formed adjacent the first surface of the acoustic membrane; a plurality of piezoelectric beam resonators supported over the first surface of the acoustic membrane and separated from the first surface by the at least one acoustic cavity, each of the plurality of piezoelectric beam resonators having at least one different natural frequency; wherein each of the plurality of piezoelectric beam resonators is configured to oscillate in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


2. (Currently amended) The acoustic device of claims 1, wherein each of the plurality of piezoelectric beam resonators differs in one or more of beam length, beam width, beam thickness, beam composition, and beam compliance from the other plurality of piezoelectric beam resonators.  
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 	Regarding claim 1,  (Original) An acoustic device, comprising: a device body comprising: an acoustic membrane having a first surface and a second surface opposite the first surface; and at least one acoustic cavity formed adjacent the first surface of the acoustic membrane; a plurality of piezoelectric beam resonators supported over the first surface of the acoustic membrane and separated from the first surface by the at least one acoustic cavity, each of the plurality of piezoelectric beam resonators having at least one different natural frequency; wherein each of the plurality of piezoelectric beam resonators is configured to oscillate in response to sound pressure waves incident at the piezoelectric beam resonators.  
2. (Currently amended) The acoustic device of claims 1, wherein each of the plurality of piezoelectric beam resonators differs in one or more of beam length, beam width, beam from the other plurality of piezoelectric beam resonators.  
3. (Currently amended) The acoustic device of claim 2, wherein the plurality of the piezoelectric beam resonators are planar, parallel to the first surface of the acoustic membrane.  
4. (Currently amended) The acoustic device of laim 1, wherein the at least one acoustic cavity comprises a respective acoustic cavity for each of the plurality of piezoelectric beam resonators.  
5. (Currently amended) The acoustic device 
6. (Currently amended) The acoustic device of claim 1
7. (Currently amended) The acoustic device of claim 1 
8. (Currently amended) The acoustic device of laim L wherein the piezoelectric beam resonators are double-clamped piezoelectric beam resonators.  
9. (Currently amended) The acoustic device of 
10. (Currently amended) The acoustic device of laim L further comprising a plurality of electrodes on the device body and electrically coupled to the plurality of piezoelectric beam resonators.  
11. (Currently amended) The acoustic device of claim 910, wherein the electrodes are formed with the piezoelectric beam resonators, acoustic cavity and diaphragm by additive manufacturing or by printed circuit board (PCB) processing.  
12. (Currently amended) The acoustic device of 
13. (Currently amended) The acoustic device of claim 1 wherein the piezoelectric beam resonators are formed from a piezoelectric nanoparticle-polymer composite material.  
14. (Currently amended) The acoustic device of 

16. (Currently amended) The acoustic device of laim 1, wherein the acoustic membrane is formed from a polymer material.  
17. (Currently amended) An in-ear microphone, comprising: a first acoustic device according to laim 1
18. (Currently amended) The in-ear microphone of claim 17, further comprising: a second acoustic device according to claim have at least one different natural frequency.  
19. (Original) The in-ear microphone of claim 18, wherein the first and second acoustic devices are configured to transduce acoustic sound pressure waves at low and high frequency bands respectively.  
20. (Currently amended) The in-ear microphone of wherein the in-ear microphone has 
21. (Currently amended) The in-ear microphone of claims 17and the earbud enclosure is adapted for insertion into a human ear canal by the first end.  
22. (Original) The in-ear microphone of claim 21, wherein the first acoustic device is located within the earbud enclosure such that the first surface of the first acoustic device faces an axis extending between the 5first end and the second end of the earbud enclosure, the in-ear microphone further comprising: a back cavity within the earbud enclosure adjacent the first surface of the first acoustic device, and a first front cavity within the earbud enclosure adjacent the second surface of the first acoustic device.  
23. (Currently amended) The in-ear microphone of claim 22further comprising: a second acoustic device according to claim 1, wherein each of the plurality of piezoelectric beam resonators of the first and second acoustic devices have at least one different natural frequency, and wherein the second acoustic device is located within the earbud enclosure such that the first surface of the second acoustic device faces the axis extending between the first end and the second end of the earbud enclosure and is adjacent the back cavity, the in-ear microphone further comprising a second front cavity within the earbud enclosure adjacent the second surface of the second acoustic device.  
24. (Original) The in-ear microphone of claim 23, further comprising a first acoustic port formed in the second end of the in-ear microphone and in communication with the first front cavity and a 
25. (Original) The in-ear microphone of claim 21, further comprising: a first front cavity within the earbud enclosure adjacent the first surface of the first acoustic device; and a first acoustic port formed in the second end of the in-ear microphone and in communication with the first front cavity.  
26. (Original) The in-ear microphone of claim 25, further comprising: 6a rear acoustic port formed towards the first end of the in-ear microphone and in communication with the first front cavity.  
27. (Currently amended) The in-ear microphone of claims 25
28. (Currently amended) The in-ear microphone of claim 27further comprising: a rear acoustic port formed towards the first end of the in-ear microphone and in communication with the first front cavity, wherein the rear acoustic port is in communication with the second front cavity.  
29. (Currently amended) The in-ear microphone of 
30. (Original) The in-ear microphone of claim 29, wherein the acoustic transmission medium comprises one or more of air, water, or lipids.  
31. (Currently amended) The in-ear microphone of 
32. (Currently amended) The in-ear microphone of 
33. (Original) The in-ear microphone of claim 32, wherein the sensing electronics comprises one or more variable gain amplifiers and/or operation amplifiers.  
34. (Original) The in-ear microphone of claim 33, further comprising a transmitter configured to wired or wirelessly transmit one or more processed signals generated by the sensing electronics.  
35. (Original) The in-ear microphone of claim 34, wherein the transmitter is a wireless transmitter comprising a inductive coil, located within the earbud enclosure at the first end.  

37. (Currently amended) The in-ear microphone of 
38. (Currently amended) The in-ear microphone of 
39. (Currently amended) The in-ear microphone of 
40. (Currently amended) An implantable hearing device, comprising the acoustic device of 
41. (Cancelled).  
42. (New) The acoustic device of claim 1, wherein the at least one acoustic cavity has a depth sufficient to allow for displacement of the a plurality of piezoelectric beam resonators in response to the sound pressure waves.  
43. (New) The acoustic device of claim 43, wherein the depth is between about 200 and 500 microns.  
44. (New) The acoustic device of claim 1, wherein the acoustic membrane includes a first region and a second region, the second region has a thickness thicker than the first region, and the at least one acoustic cavity is formed adjacent the first region.  
45. (New) The acoustic device of claim 44, wherein the plurality of piezo electric beam resonators are connected to the acoustic membrane at the second region.  
46. (New) The acoustic device of claim 45, wherein the plurality of piezo electric beam resonators are glued to the acoustic membrane.  
47. (New) The acoustic device of claim 45, wherein the acoustic membrane further includes a third region, the third region has a thickness thicker than the first region, and the plurality of piezo electric beam resonators are connected to the acoustic membrane at the third region.  
48. (New) The acoustic device of claim 14, wherein each piezoelectric beam resonator further comprises a ground layer in between the piezoelectric layer and the at least one acoustic cavity.  
49. (New) The acoustic device of claim 48, wherein each piezoelectric beam resonator further comprises a resonator base on an opposite side of the ground layer from the piezoelectric layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
September 8, 2021

/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653